                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                5:12-CR-00043-KDB-DCK
    USA                                                     )
                                                            )
        v.                                                  )                    ORDER
                                                            )
    JOHN ROBERT MULLEN                                      )
                                                            )

             THIS MATTER is before the Court on the defendant’s pro se pleading which

can most liberally be read as a motion for relief under the First Step Act of 2018

challenging his career offender status (Doc. No. 37)1.

             The defendant pleaded guilty to bank robbery by force or violence in violation

of 18 U.S.C. § 2113(a), (Doc. No. 21: Judgment at 1). Career offender status is

unaffected by the First Step Act and the defendant had several prior state felony

convictions that qualified him as a career offender. The defendant is not eligible for

a sentence reduction under the Act, § 404(b), (c), Pub. L. 115-135 (2018).

             IT IS, THEREFORE, ORDERED that the defendant’s motion is DENIED

without prejudice to raise specific claims on his own.




                                                  Signed: March 3, 2020




1
    Defendant asserts that he was subject to a §851 enhancement, however the docket reveals that none was filed.
